IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43129

STATE OF IDAHO,                                 ) 2016 Opinion No. 40
                                                )
       Plaintiff-Respondent,                    ) Filed: June 16, 2016
                                                )
v.                                              ) Stephen W. Kenyon, Clerk
                                                )
CHAD LEE WILLIAMS,                              )
                                                )
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying motion to suppress and judgment of conviction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Chad Lee Williams appeals from his judgment of conviction, asserting the district court
erred in denying his motion to suppress. For the reasons set forth below, we affirm.
                                                I.
                                 FACTS AND PROCEDURE
        Boise City Police officers began surveillance on an apartment where they believed the
subject of an arrest warrant resided. Officers positioned themselves at the front of the apartment
and one officer positioned himself at the back. After conducting surveillance for thirty minutes,
the officers watched four individuals exit the front door of the apartment. Williams was later
identified as one of these four individuals. As officers approached the group to execute the arrest
warrant, the subject of the arrest warrant fled back into the apartment and out the back door. An
officer pursued the subject to the back of the apartment to assist another officer in securing the
subject while two officers detained the remaining individuals, including Williams, to determine

                                                1
their identities and relationship to the subject of the arrest warrant. After securing the subject of
the arrest warrant, an officer testified that as he returned to the front of the apartment to assist the
other officers, he detected a strong smell of marijuana emanating from the apartment. The
apartment owner admitted marijuana and drug paraphernalia were inside. Based on the odor and
the apartment owner’s admission of the presence of marijuana, the officers arrested Williams for
frequenting a place where controlled substances are known to be located. After Williams was
handcuffed, he attempted to run away. An officer caught him and searched him incident to
arrest.    The search yielded a bag of methamphetamine, a bag of marijuana, and drug
paraphernalia. The State charged Williams with five crimes: felony possession of a controlled
substance, methamphetamine; misdemeanor possession of a controlled substance, marijuana;
possession of paraphernalia; frequenting a place where controlled substances are known to be
located; and resisting and obstructing officers.
          Williams filed a motion to suppress evidence, arguing the evidence was the fruit of an
unlawful detention and arrest. Following a hearing, the district court denied the motion, finding
the detention and arrest were constitutionally reasonable.           Pursuant to a plea agreement,
Williams      conditionally   pleaded    guilty    to   possession   of   a    controlled   substance,
methamphetamine, and resisting or obstructing officers, reserving his right to appeal the district
court’s denial of his motion to suppress. All other charges were dismissed. The district court
imposed a unified seven-year sentence, with two years determinate, for the possession of a
controlled substance charge, and seventy-four days in the county jail, with credit for time served,
for the resisting and obstructing charge. Williams timely appeals.
                                            II.
                                    STANDARD OF REVIEW
          The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).


                                                    2
                                               III.
                                           ANALYSIS
A.     Initial Detention
       Williams argues his initial detention, while officers executed an arrest warrant of a third
party, was unlawful. The district court held the detention was reasonable, finding the holding of
State v. Reynolds, 143 Idaho 911, 155 P.3d 712 (Ct. App. 2007), which permits officers
executing a search warrant to detain occupants of the premises, also applies to the execution of
arrest warrants. Although Williams conceded below and on appeal that the officers lawfully
detained him to determine whether he harbored a fugitive, Williams nonetheless argues the
district court erroneously extended Reynolds. Specifically, Williams contends an extension of
Reynolds is not supported by its underlying rationale.
       The Fourth Amendment to the United States Constitution prohibits unreasonable searches
and seizures. Generally, evidence obtained as a result of an unreasonable search or seizure must
be suppressed. Wong Sun v. United States, 371 U.S. 471, 485 (1963). Seizures must be based on
probable cause to be reasonable. Florida v. Royer, 460 U.S. 491, 499-500 (1983). However,
limited investigatory detentions, based on less than probable cause, are permissible when
justified by an officer’s reasonable articulable suspicion that a person has committed, or is about
to commit, a crime. Id. at 498. The determination of whether an investigative detention is
reasonable requires a dual inquiry--whether the officer’s action was justified at its inception and
whether it was reasonably related in scope to the circumstances which justified the interference
in the first place. State v. Roe, 140 Idaho 176, 181, 90 P.3d 926, 931 (Ct. App. 2004); State v.
Parkinson, 135 Idaho 357, 361, 17 P.3d 301, 305 (Ct. App. 2000). Such a detention must be
temporary and last no longer than necessary to effectuate the purpose of the stop. Roe, 140
Idaho at 181, 90 P.3d at 931; State v. Gutierrez, 137 Idaho 647, 651, 51 P.3d 461, 465 (Ct. App.
2002). The scope of the intrusion permitted will vary to some extent with the particular facts and
circumstances of each case. Roe, 140 Idaho at 181, 90 P.3d at 931; Parkinson, 135 Idaho at 361,
17 P.3d at 305. The brevity of the detention weighs heavily in favor of a finding the detention
was reasonable. See United States v. Sharpe, 470 U.S. 675, 686-688 (1985) (holding a twenty-
minute investigative detention was reasonable under the circumstances).
       In Michigan v. Summers, 452 U.S. 692 (1981), the United States Supreme Court
addressed the issue of temporarily seizing persons found on premises subject to a search warrant.


                                                3
Summers arose when police officers encountered an occupant outside of the house subject to a
search warrant. Id. at 693. The officers detained the occupant while they searched the house.
Id.   The Court reasoned, “a warrant to search for contraband founded on probable cause
implicitly carries with it the limited authority to detain the occupants of the premises while a
proper search is conducted.” Id. at 705. The Court held detention of the occupants was justified:
(1) by the fact that a judicial officer has already authorized a police entry of the residence (based
on probable cause to believe that the residence contains evidence of a crime); (2) by the officers’
need to protect themselves from attack while they are executing the warrant; and (3) to prevent
the occupants from concealing or disposing of the items described in the search warrant. Id. at
701-703. The holding in Summers, however, is predicated upon the officers being in possession
of a valid search warrant, not a valid arrest warrant for a third party.
        Although the concerns that arise when the police are serving an arrest warrant are
somewhat different from the concerns that arise when the police are searching for evidence of a
crime, see Steagald v. United States, 451 U.S. 204, 212 (1981), courts have applied the rationale
in Summers to cases involving arrest warrants. United States v. Enslin, 327 F.3d 788, 797 (9th
Cir. 2003) (reasoning a limited seizure of a third party during a consent search for a fugitive is
constitutionally reasonable); Way v. State, 101 P.3d 203, 209 (Alaska Ct. App. 2004) (holding
officers have the authority to restrain third parties at a residence when executing an arrest warrant to
prevent interference with the arrest, but officers have no basis for continuing the detention of the
third parties after the arrest has been made); State v. Valdez, 68 P.3d 1052, 1056 (Utah Ct. App.
2003) (holding the limited seizure of a third party during the execution of an arrest warrant is
permissible). We see no reason not to apply the reasoning of these cases here.
        In this case, the officers’ sole reason for approaching Williams and the other individuals
outside the apartment was to execute an arrest warrant. Upon approaching the group, the subject
of the arrest warrant fled and an officer pursued him. Because of this, the remaining officers
were justified in taking precautions by detaining Williams to ensure the safety of the officers and
the orderly conduct of the execution of the arrest warrant. Officers had been observing the
apartment for thirty minutes and during that time, although only one person entered, the officers
saw four people exit the apartment and stand by the door. Thus, it was reasonable for the
officers to believe more people or weapons could be inside the apartment. Further, it was
reasonable for the officers to initially detain Williams to ensure the safety of the officers.


                                                   4
Additionally, it was reasonable for the officers to conclude that because they observed Williams
with the subject of the arrest warrant, Williams was related to or friends with the suspect and as
such, may attempt to assist him in escaping. During his detention, before the subject of the
warrant was arrested, Williams was not handcuffed, patted down, or searched, and the initial
detention lasted only three to four minutes. Because the detention was minimal and effectuated
in order to obtain information, potentially prevent a suspect from evading the police, and ensure
the safety of the officers involved, Williams’ initial detention was reasonable.
        Williams’ initial detention ended once the subject of the arrest warrant was secured. As
the officer returned to the front of the apartment to let the other officers know the subject had
been arrested, he detected a strong smell of marijuana emanating from the apartment. The
apartment owner then admitted to marijuana being in the residence. Accordingly, the officers
had a new basis to detain Williams based on their reasonable suspicion that he was guilty of
frequenting. Because of these new facts, the officers’ continued detention of Williams after
securing the subject of the arrest warrant was reasonable based on specific, articulable facts
justifying the suspicion of frequenting. Thus, Williams’ initial detention was properly extended
based upon a new reasonable suspicion of frequenting.
       Alternatively, Williams’ detention was a lawful investigatory detention based on the
officers’ reasonable articulable suspicion that Williams committed, or was about to commit, a
crime. The district court did not address whether it was lawful to detain Williams to investigate
whether he harbored a fugitive. However, where a ruling in a criminal case is correct, though not
based upon a correct reason, it still may be sustained upon the proper legal theory. See State v.
Avelar, 129 Idaho 700, 704, 931 P.2d 1218, 1222 (1997). Williams conceded both below and
now on appeal that the officers could lawfully detain him to investigate whether he was guilty of
harboring a fugitive, but he argues his detention was nonetheless unreasonably prolonged.
B.     Length of Detention
       Williams asserts that even if his initial detention was reasonable to investigate whether he
harbored a fugitive, the officers detained him longer than necessary because this investigation
should have taken seconds, not minutes, to complete. Williams does not argue that his detention
for frequenting after the subject of the arrest warrant was secured was unreasonable or
prolonged.



                                                 5
       Investigative detentions must be temporary and last no longer than necessary to effectuate
the purpose of the stop. Roe, 140 Idaho at 181, 90 P.3d at 931; Gutierrez, 137 Idaho at 651, 51
P.3d at 465. There is no rigid time limit for determining when a detention has lasted longer than
necessary; rather, a court must consider the scope of the detention and the law enforcement
purposes to be served, as well as the duration of the stop. Sharpe, 470 U.S. at 685-86; State v.
Hays, 159 Idaho 476, 480, 362 P.3d 551, 555 (Ct. App. 2015). The investigation following a
stop generally must be reasonably related in scope to the circumstances that justified the
interference in the first place. Roe, 140 Idaho at 181, 90 P.3d at 931; Parkinson, 135 Idaho at
361, 17 P.3d at 305. The purpose of a stop is not permanently fixed, however, at the moment the
stop is initiated and during the course of the detention, there may evolve suspicion of criminality
different from that which initially prompted the stop. Parkinson, 135 Idaho at 362, 17 P.3d at
306. The length and scope of the stop may be lawfully expanded if the detaining officer can
“point to specific and articulable facts which, taken together with rational inferences from those
facts, reasonably warrant that intrusion.” Terry v. Ohio, 392 U.S. 1, 21 (1968).
       Here, as officers approached the individuals outside the apartment to execute the arrest
warrant, the subject of the arrest warrant fled. Williams’ initial detention lasted three to four
minutes, starting from the time the subject of the arrest warrant fled and ending at the time the
subject of the arrest warrant was secured. During this time, officers detained Williams and the
remaining individuals to determine their identities and relationship to the subject of the arrest
warrant. The officers’ questioning was reasonably related in scope to confirming or dispelling
the suspicion of harboring a fugitive. Williams’ initial detention ended once the subject of the
arrest warrant was secured.      Simultaneously, the officers acquired a new reason to detain
Williams because of their reasonable suspicion that Williams was guilty of frequenting a place
where controlled substances are known to be located based on the smell of marijuana coming
from the apartment. As such, the detention for harboring a fugitive was not unreasonably
prolonged.
C.     Probable Cause for Arrest
       Finally, Williams argues the officers did not have probable cause to arrest him for
frequenting a place where controlled substances are known to be located, and so the evidence
officers seized in the search incident to that arrest must be suppressed.



                                                  6
       A warrantless search is presumptively unreasonable unless it falls within certain special
and well-delineated exceptions to the warrant requirement. Coolidge v. New Hampshire, 403
U.S. 443, 454-55 (1971); State v. Ferreira, 133 Idaho 474, 479, 988 P.2d 700, 705 (Ct. App.
1999). A search incident to a valid arrest is among those exceptions and thus, does not violate
the Fourth Amendment proscription against unreasonable searches. State v. Moore, 129 Idaho
776, 781, 932 P.2d 899, 904 (Ct. App. 1996). A warrantless arrest is lawful if the arresting
officer has probable cause to believe the arrestee has committed a public offense in his presence
or has committed a felony not in his presence. I.C. § 19-603. Probable cause is the possession
of information that would lead a person of ordinary care and prudence to believe or entertain an
honest and strong presumption that a person they have placed under arrest is guilty of a crime.
See State v. Julian, 129 Idaho 133, 136, 922 P.2d 1059, 1062 (1996). Probable cause is not
measured by the same level of proof required for conviction. Id. Rather, probable cause deals
with the factual and practical considerations on which reasonable and prudent persons act.
Brinegar v. United States, 338 U.S. 160, 175 (1949); Julian, 129 Idaho at 136, 922 P.2d at 1062.
When reviewing an officer’s actions, the court must judge the facts against an objective standard.
Julian, 129 Idaho at 136, 922 P.2d at 1062. That is, would the facts available to the officer at the
moment of the seizure or search, warrant a reasonable person in holding the belief that the action
taken was appropriate. Id. A probable cause analysis must allow room for mistakes on the part
of the arresting officer, but only the mistakes of a reasonable person acting on facts which
sensibly led to his or her conclusions of probability. State v. Kerley, 134 Idaho 870, 874, 11 P.3d
489, 493 (Ct. App. 2000).
       Idaho Code § 37-2732 makes it unlawful for any person to be present at any place in
which he knows illegal controlled substances are being held for use. The district court found
there was probable cause to arrest Williams for frequenting because he was seen coming out of
the apartment where police detected a strong odor of marijuana.
       There is substantial evidence to support the district court’s finding that the officer had
probable cause to arrest Williams. The district court found Williams was present for at least
thirty minutes in the apartment, the apartment emanated a strong odor of marijuana, and the
apartment owner admitted there was marijuana and drug paraphernalia inside the apartment.
Based on these facts, it was not unreasonable for the officer to believe that Williams knew of the



                                                 7
marijuana inside the apartment. As such, there was substantial evidence to support the district
court’s finding that the officer had probable cause to arrest Williams for frequenting.




                                                 8
                                                 IV.
                                          CONCLUSION
       Accordingly, we hold it was reasonable for officers to detain Williams when they
executed an arrest warrant for a third party and the detention was not longer than necessary.
Further, Williams’ detention was a lawful investigatory detention based on the officers’
reasonable articulable suspicion that Williams committed the crime of harboring a fugitive.
Finally, there was substantial evidence in the record to support the district court’s finding that the
officers had probable cause to arrest Williams and so the methamphetamine found in Williams’
pocket in a search incident to arrest was not the fruit of an unlawful detention or arrest. We
affirm the district court’s denial of Williams’ motion to suppress and judgment of conviction.
       Chief Judge MELANSON and Judge GRATTON CONCUR.




                                                  9